DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/696,115 filed on 08/02/2021.
Status of Claims:
Claims 1-23 are pending in this Office Action.
Claims 21-23 are new in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered. 
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 6: “a data item summary” should read “an item data summary”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 21-23, there is no description in the specification of “the tree-structured dataset comprises at least one node other than a data storage node” or “the tree-structured dataset comprises at least one node other than a dataset node”. In the remarks filed on 08/02/2021, the applicant did not provide a citation in the specification for the newly added claims, claims 21-23. The examiner further examined the specification and failed to find any citation that would support the claims. The specification does not clarify what node other than a data storage node or dataset node is present in the system or any provide any description explaining that there are different types of nodes in the tree-structured dataset. Therefore, the originally filed specification fails to show that the inventor had possession of the claimed invention. 
The originally filed specification fails to provide an explanation that one of ordinary skill in the art can determine the scope of the invention as claimed.

Response to Arguments
Applicant’s arguments filed on 08/02/2021 regarding to arguments on claims 1, 11, and 20 have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US PGPUB 20200293506) "Gupta" in view of Shilane et al. (US Patent 10235397) "Shilane" and Shabi (USPGPUB 20200341959) "Shabi".
Regarding claim 1, Gupta teaches a computer implemented method for inserting a new item to a tree-structured dataset, the method comprising: calculating a new item data summary for the new item using a data summary calculation algorithm (Fig.1-2 & [0030-0031]: The system begins by receiving a first tuple (new item) to write to a tree. The system writes the first tuple received to the leaf node by writing the first tuple sequentially to pages allocated to the leaf node in a queue of sequential pages corresponding to the leaf level. Thus, the tuple or new item is calculated to be placed in a queue of a certain node level); generating a new leaf node for storing the new item and the new item data summary ([0031]: After receiving tuple to write, the system generates a leaf node for the B-tree. The system writes the first tuple received to the leaf node by writing the first tuple sequentially to pages allocated to the leaf node in a queue of sequential pages corresponding to the leaf level. For example, the system writes the first tuple to page P.sub.1 of queue 120 of FIG. 1 because the system has allocated page P.sub.1 of queue 120 to leaf node 106 of FIG. 1); determining a location for the new leaf node in the dataset (Fig. 3 & [0032]: The system determines parent nodes for the leaf node after a new leaf node is generated. This step is equivalent to finding the location to be put for the leaf node after it is generated); adding the new leaf node to the dataset based on the determined location ([0047]: After determining, the current node is linked to a current parent node, then the system designates the current parent node as the current node. Thus, the node is assigned with a position and added to the tree with the designated position); 
	Gupta does not explicitly teach recalculating data summaries for all internal dataset nodes in an update path starting at a parent of the new leaf node and ending at a root node of the dataset, wherein the data summary for a given internal node in the update path is calculated based on data summaries for each of the given internal node's children nodes and wherein the new item data summary having a bit length equal to a 
Shilane teaches recalculating data summaries for all internal dataset nodes in an update path starting at a parent of the new leaf node and ending at a root node of the dataset, wherein the data summary for a given internal node in the update path is calculated based on data summaries for each of the given internal node's children nodes (Fig. 10 & Col 13 line 22-29 : The system is implemented so  a child node (new leaf node) 1008 is added to the structure 1000. Because the child node 1004 is also a leaf node, the child node 1008 can be added in-place or to the tree without having to use the in-memory table. The pointer 1004a is overwritten with a "01008" value, which is a pointer to the node 1008. The pointer 1008a, the pointer 1008b, and the invalidation bits 1008d are initially zeros as illustrated in FIG. 10. This is equivalent to updating the path from the root node to the last leaf node after the new leaf node is added to the system). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Shilane teachings in the Gupta system. Skilled artisan would have been motivated to incorporate updating the data summaries/path of the parent and the root nodes taught by Shilane in the Gupta system so the tree is up to date with the calculated paths to the new leaf node which improves the efficiency of data retrieving. This close relation between both of the references highly suggests an expectation of success.
Shabi teaches the new item data summary having a bit length equal to a uniform bit length of the tree-structured dataset, each data storage node of the tree-structured (Abstract: The system is directed to a mapper tree for a logical volume storing, in each leaf node of the mapper tree, pointers to pages of non-volatile storage that store host data written to corresponding pages within a segment of the logical address space of the logical volume that corresponds to the leaf node. The system is also capable of  receiving a write operation directed to a segment of the logical address space of the logical volume for which no leaf node currently exists in the mapper tree, and a representation of a new leaf node is added to a super leaf node in the mapper tree that efficiently stores representations of multiple leaf nodes… [0044]: Mapper Tree (tree-structured dataset) includes Upper Level Nodes and Leaf Level Nodes. Mapper Tree is made up of "m" levels of nodes, with Leaf Level Nodes being a lowest level of Mapper Tree and all other levels of nodes being within Upper Level Nodes. Each node in Mapper Tree contains up to N pointers each node in the Mapper Tree has the same size, e.g. may be made up of a single 4KB page in Memory. Thus, the size or the number of bit length of each node in a tree is uniform). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Shabi teachings in the Gupta and Shilane system. Skilled artisan would have been motivated to incorporate uniform length of every node in a tree taught by Shabi in the Gupta and Shilane system to evenly distribute the amount of storage for each node, thus improves the organization of the storage of the system. This close relation between the references highly suggests an expectation of success.
Regarding claim 2, Gupta in view of Shilane and Shabi teaches all of limitations of claim 1. Gupta does not explicitly teach wherein each data summary is a bitset.  
Shilane teaches wherein each data summary is a bitset (Col 13 line 16-29: Any node in the tree is configured with 2 pointers, data, and invalidation bits wherein pointers are represented with values (bitset) that directs to subsequent nodes). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Shilane teachings in the Gupta system. Skilled artisan would have been motivated to incorporate assigning bitset to nodes taught by Shilane in the Gupta system to improve efficiency in directing to subsequent nodes for data retrieving. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, Gupta in view of Shilane and Shabi teaches all of limitations of claim 1. Gupta further teaches wherein the data summary calculation algorithm is a bloom filter ([0021]: The bulk loading techniques implemented by the system disclosed herein may be useful for a variety of purposes, such as creation of Bloom filters, e.g., space-efficient probabilistic data structures generally used to test whether an element is a member of a set. Thus the system supports the calculation algorithm of bloom filter).  
Regarding claim 4, Gupta in view of Shilane and Shabi teaches all of limitations of claim 2. Gupta does not explicitly teach wherein calculating the data summary data for a given internal node comprises performing a logical or operation on all data summaries of the given internal node's children nodes.
(Col 8 line 25-38: Because the invalid bit 554 and the pointer 556 contain all zeros, the system uses a logical OR operation to change the values (summary data) by overwriting the values for example. Thus, a logic OR operation is implemented by the system to the nodes). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Shilane teachings in the Gupta system. Skilled artisan would have been motivated to incorporate Logical OR operation taught by Shilane in the Gupta system because the logical OR helps the system to simply identify the bits to be changed to and make those changes (Col 6 line 39-41). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 21, Gupta in view of Shilane, and Shabi teaches all of limitations of claim 1. Gupta does not explicitly teach wherein the tree- structured dataset comprises at least one node other than a data storage node.
Shilane teaches the tree- structured dataset comprises at least one node other than a data storage node (FIG. 6 & Col 10 line 1-9: In one example, a tree includes a root node and two related leaf nodes that are associated with data pointers, invalid bits and pointers. The nodes in the tree include data pointers. The data pointers 606 point to the data 620 while the data pointers 614 point to the data 622. Thus, the tree comprises nodes that have different roles such as some nodes are used for pointers and some nodes actually contain the data in them). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Shilane teachings in 

 Regarding claim 11, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.  
Regarding claim 20, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 12, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 13, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 14, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 22, note the rejections of claim 21. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.  
Regarding claim 23, note the rejections of claim 21. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US PGPUB 20200293506) "Gupta" in view of Shilane et al. (US Patent 10235397) "Shilane",  Shabi (USPGPUB 20200341959) "Shabi" and Rozenwald et al. (USPGPUB 20180011887) "Rozenwald".
Regarding claim 5, Gupta in view of Shilane and Shabi teaches all of limitations of claim 1. Gupta in view of Shilane and Shabi does not explicitly teach wherein determining a location for the new item in the dataset comprises commencing at the root node and recursively selecting a particular child node based on a smallest number of total descendants of that particular child node.  
Rozenwald teaches determining a location for the new item in the dataset comprises commencing at the root node and recursively selecting a particular child node based on a smallest number of total descendants of that particular child node ([0030]: The node engine generates a new attribute node to store the new value specified in the update request. Then, the node engine instructs the graph database engine to connect the new attribute node to the entity node. The path update system is configured to handle future queries to the entity node or children of the entity node using the shortest path (smallest descendants) scheme. Thus, the smallest descendant is calculated for the particular path of the node connected). It would have been prima facie obvious to one of ordinary skill in the ([0016]) and multiple database trips are avoided ([0030]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 6, Gupta in view of Shilane and Shabi teaches all of limitations of claim 1. Gupta further teaches wherein a location for the new item is determined based on a received insertion location ([0031]: The system generates a leaf node for the B-tree and the system determines parent nodes for the leaf node. Thus, the newly generated leaf node is configured with a location to be put for insertion]).
Gupta in view of Shilane and Shabi does not explicitly teach wherein a location for the new item is determined based on node data recording, for each node, a total number of leaf descendants of that node.
Rozenwald teaches a location for the new item is determined based on node data recording, for each node, a total number of leaf descendants of that node ([0030]: The system is instructed to connect the new attribute node to the entity node then is configured to handle future queries to the entity node or children of the entity node using the shortest path scheme. Operations of the system are performed that specify a new node to be created, specifies the value to be stored in the new node, and specifies where the new node should be inserted (e.g., species to which entity node to connect the new attribute should connect via an edge. Thus, a shortest path is configured means that the total number of leaf descendants is calculated in order to calculate the shortest path). Please refer to claim 5 for the motivational statement.  
Regarding claims 15, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 16, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US PGPUB 20200293506) "Gupta" in view of Shilane et al. (US Patent 10235397) "Shilane", Shabi (USPGPUB 20200341959) "Shabi" and Mukerjee et al. (USPGPUB 20090112905)" Mukerjee ".
Regarding claim 7, Gupta in view of Shilane teaches all of limitations of claim 1. Gupta in view of Shilane and Shabi does not explicitly teach wherein prior to adding the new leaf node to the dataset the method further comprises: determining if the dataset already contains the new item; and in response to determining that the dataset already contains the new item, foregoing adding the new leaf node to the dataset. 
Mukerjee teaches prior to adding the new leaf node to the dataset the method further comprises: determining if the dataset already contains the new item; and in response to determining that the dataset already contains the new item, foregoing adding the new leaf node to the dataset (Fig 3A & [0049]: A third graph-like data structure (320) illustrates the addition of a context node for "teams" to a graph-like data structure that already includes a context node for "team". Since a context node already exists for "team", there is no need to recreate those leaf nodes. Instead a new context node (321) is created for the sequence "teams" that includes a first link to the prior existing context node (301) for the sequence "team". The nodes contains letters that are already contained in the tree would not need to recreate again, thus they don’t need to be inserted again into the tree and continues on to insert nodes that are not existed).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Mukerjee teachings in the Gupta, Shilane and Shabi system. Skilled artisan would have been motivated to incorporate determining whether a node is existed before adding or inserting taught by Mukerjee in the Gupta, Shilane and Shabi system so the system can improves its performance by neglecting of adding data nor nodes that are already in the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 8, Gupta in view of Shilane, Shabi and Mukerjee teaches all of limitations of claim 7. Gupta in view of Shilane does not explicitly teach wherein determining if the data set already contains the new item comprises: determining whether a root node data summary matches the new item data summary; and in response to determining that the root node data summary does not match the particular item data summary, determining that the dataset does not already contain the new item.  
Mukerjee teaches determining if the data set already contains the new item comprises: determining whether a root node data summary matches the new item data summary; and in response to determining that the root node data summary does not ([0049]: A third graph-like data structure (320) illustrates the addition of a context node for "teams" to a graph-like data structure that already includes a context node for "team". Since a context node already exists for "team", there is no need to recreate those leaf nodes. Instead a new context node (321) is created for the sequence "teams" that includes a first link to the prior existing context node (301) for the sequence "team". A new leaf node (322) is created for the feature index "s" since it does not already exist in the data structure, and a second link is created between the new context node (321) and the new leaf node (322). Thus, the system checks the root node for data that indicates the system does contain or does not contain the new item so a subsequent node can be inserted).  Please refer to claim 8 for the motivational statement.
Regarding claim 9, Gupta in view of Shilane, Shabi and Mukerjee teaches all of limitations of claim 1. Gupta in view of Shilane and Shabi does not explicitly teach wherein the determined location is an existing leaf node and inserting the new leaf node to the dataset comprises: creating a new internal node and inserting it at the position of the existing leaf node; inserting the existing leaf node as one child of the new internal node; and inserting the new leaf node as another child of the new internal node.  
Mukerjee teaches the determined location is an existing leaf node and inserting the new leaf node to the dataset comprises: creating a new internal node and inserting it at the position of the existing leaf node; inserting the existing leaf node as one child of the new internal node; and inserting the new leaf node as another child of the new (Fig. 3A & [0049]: A third graph-like data structure (320) illustrates the addition of a context node for "teams" (new internal node)) to a graph-like data structure that already includes a context node for "team". Since a context node already exists for "team" (existing leaf node), there is no need to recreate those leaf nodes. Instead a new context node (321) is created for the sequence "teams" that includes a first link to the prior existing context node (301) for the sequence "team". A new leaf node (322) is created for the feature index "s" (new leaf node) since it does not already exist in the data structure, and a second link is created between the new context node (321) and the new leaf node (322). The link values are updated for the new context node (321) to indicate the sequence ordering of "1" for the sub-sequence "team" and "2" for the leaf node with the feature index for "s". Thus, the system creates a new internal node, node with “teams”, and places it where the existing leaf node is, node with “team”. Then it places the existing leaf node as a child node of the new internal node and also places a new leaf node, node with “s”, as a child node of the new internal node). Please refer to claim   7 for the motivational statement. 
Regarding claim 10, Gupta in view of Shilane and Mukerjee teaches all of limitations of claim 9. Gupta in view of Shilane does not explicitly teach wherein the existing leaf node is inserted as a left child of the new internal node and the new leaf node is inserted as a right child of the new internal node.
Mukerjee existing leaf node is inserted as a left child of the new internal node and the new leaf node is inserted as a right child of the new internal node (Fig. 3A element 320 & [0049]: The placement of the existing leaf node is on the left (element 301) and is a child of the new internal node. The placement of the new leaf node (element 322) is on the right and also is a child of the new internal node).  Please refer to claim 7 for the motivational statement.
Regarding claims 17, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 18, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 19, note the rejections of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        Supervisory Patent Examiner, Art Unit 2153/ALFORD W KINDRED/